DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant's amendments filed 20 July 2021 have been entered and fully considered. 
Claims 1, 2, and 4-30 are pending. Claims 2 and 21-30 are withdrawn. Claims 1 and 4-20 are examined herein on the merits.
Applicant’s arguments with regard to the rejections of the claims, as amended, over Browd and East have been considered and are partially persuasive. 
With regard to claims 1, 7, and 15, Applicant argues that neither Browd nor East disclose a catheter system with a valve that automatically moves in case of an event occurrence. While that may be the case, Applicant is claiming an apparatus, not a method. An apparatus claim covers what a device is, not what it does. Furthermore, if the event claimed by Applicant does not occur, the valve does not move. As such, the limitations of the claims are taught by both Browd and East. 
Applicant argues that Browd discloses a single catheter with two parts, not a primary and secondary catheter, as claimed. However, Applicant has not pointed to sufficient evidence in the Claims or Specification that the primary and secondary catheters are discontinuous. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0197422 to Browd et al.
In the specification and figures, Browd discloses the apparatus as claimed by Applicant. With regard to claim 1, Browd discloses a shunt with a primary catheter 108a, a secondary catheter 108b, and a pressure-sensitive valve 104 that may prevent flow to the secondary catheter (see FIG 2, ¶0027, 0033). The position of the valve, distal to the primary catheter, allows flow into the primary catheter and prevents flow to the secondary catheter when the valve is closed. When the valve is open, flow is permitted through the secondary catheter. With regard to Applicant’s limitations drawn to the action of the valve, the action occurs only upon the occurrence of an event. That is, if the first catheter is not occluded, the valve never transitions.  The limitations are a statement of the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. 
With regard to claim 4, Browd discloses that the valve may comprise a ball and a ball seat, satisfying the limitations set forth by Applicant (see ¶0061).

Claims 1, 4, 6-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0297874 to East et al.

    PNG
    media_image1.png
    359
    828
    media_image1.png
    Greyscale
With regard to claims 1, 4, 6-8, and 12, East discloses a shunt with an inlet (3102 that is connected to the ventricular catheter), split-tip outlets 3306 and 3304, and a flushing chamber 3302 with a valve therein (see FIG 33, ¶0250, 251, 257-260).  The ball valve allows fluid into the primary chamber (see FIG 31, as annotated by Examiner, right) in a first position. In a second mode, the ball moves to area 3110, allowing fluid to flow into the secondary chamber. The flushing valve may comprise fusible link comprising a ball and wall features that cooperate to control movement of the ball between positions (see FIG 31 and accompanying text). The flushing valve may be operated to open one or more auxiliary flow paths through the shunt system (see ¶0284).
With regard to claims 9 and 20, East discloses that the shunt may comprise a pressure modulation valve disposed proximal to the flushing valve (see at least ¶0172). 
With regard to claims 11, 13, East illustrates that the primary and secondary catheters may be coupled together along part of the length, with the ends splayed apart (see FIG 2). 
With regard to claim 14, East discloses that the distal tips may be held together (see ¶0153). 
With regard to claims 15, 16, East discloses a proximal catheter configured to receive fluid, and a chamber body with a primary and secondary chamber with a pressure sensitive valve therein (see FIGS 31, 33, and accompanying text). The apparatus may have primary and secondary distal catheters with each catheter in fluid 
With regard to claims 18 and 19, the valve disclosed by East may comprise a ball and wall features that cooperate to control movement of the ball between positions (see FIG 31, ¶258-259).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297874 to East et al. 
In the specification and figures, East discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 5, 10, and 17, East does not disclose a second pressure sensitive valve, but does disclose that the instantly disclosed valves may be used in combination with other valves and flushers (see ¶250-251). It has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, East discloses that other valves may be added to the disclosed system, resulting the in the expected result of more fluid control.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        19 July 2021